Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-5, 8-10 and 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation "greater/smaller width" in Claims 3, 8 and 13 are a relative term which renders the claim indefinite.  The term "greater/smaller width" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A reference frame has not been stablish, thus it is unclear to "what" are the dimensions being compared to and what direction (x, y or z) the width is changing. In other words, does applicant intend that the first section has a first width greater than the width of the second section in a direction parallel to a longitudinal direction of the substantially cylindrical grip?  . For examination purposes  the recitation “wherein said recess has a greater width at a first section of said recess and a smaller width at a second section of said recess” will be interpreted to mean that the first mentioned 
The limitation " no portion of said human thumb extends beyond said top surface of said first flange member" in Claims 4, 9 and 14; and “wherein said recess further comprises a first section configured to receive a thenar eminence of a human thumb, and a second section configured to receive a distal phalange of said human thumb” in Claims 5, 10 and 15 make reference to an object (thumb) that is variable. A claim may be rendered indefinite by reference to an object that is variable (see MPEP 2173.05(b)). A human thumb varies in size depending on the user and there is no limitation or structure currently claimed that would limit the human thumb from extending beyond said top surface or to necessarily locate the thenar eminence and the distal phalange on the specific sections rendering these claims indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over H. Paul Price (US 6,327,940 B1, hereinafter “Price”) in view of Sharpe (US 2008/0276430 A1, hereinafter “Sharpe”).
Regarding Claim 1 Price discloses A tong safety handle apparatus (Fig. 4) comprising: 
a cylindrical grip member (Combination of at least the Rigid Handle Member 106 and Elastomeric grip cover 108, Fig. 4) having a first end, a second end and a bore extending from said first end to said second end; (The combination of Rigid Handle Member 106 and 
a first flange member (Top Flange 104. Fig. 4)  disposed at said first end of said grip member and defining a top surface, wherein said first flange member further comprises a lobe (Annotated Fig. 4, Lobe A)  that extends radially outward from said grip member; and
a second flange member (Bottom Flange 104. Fig. 4) disposed at said second end of said grip member and defining a bottom surface, wherein said second flange member further comprises a lobe (Annotated Fig. 4, Lobe B) that extends radially outward from said grip member.
However, Price does not explicitly disclose the cylindrical grip member being a “substantially cylindrical member”.  As best understood from the specification the term “substantially cylindrical” is being interpreted as explained in ¶38; Fig. 5 – grip member 20 has substantially convex outer surfaces and a larger diameter near its longitudinal center or mid-point than at said first end 21 and second end 22.
Sharpe discloses an ergonomic handle (22 Fig. 1A, Sharpe) which has a natural convex curvature for the handle in a grasping position (¶56, Sharpe).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical grip member of Price to be substantially cylindrical (i.e. change the shape), in view of the teachings of Sharpe, in order to provide an ergonomic handle which conforms more readily to the natural convex curvature of the hand in a grasping position.

    PNG
    media_image1.png
    562
    731
    media_image1.png
    Greyscale


Claims 2 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over H. Paul Price (US 6,327,940 B1, hereinafter “Price”) in view of Sharpe (US 2008/0276430 A1, hereinafter “Sharpe”) and in further view of David L. Ekins (US 4,895,044; hereinafter “Ekins”).
Regarding Claim 2 Price discloses all limitations from claim 1, wherein said first flange member further comprises a recess (Ergonomic Recess 136, Fig. 6) formed in said top surface of said first flange member. 
Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Price to incorporate the teachings of Ekins by having the flange with a recess configured to receive a human thumb so that the thumb could be laid against the flange in a comfortable position to be stabilized and located there. (Ekins Abstract) Doing so would provide an efficient gripping action that requires only minimal physical effort. (Ekins Abstract)
Regarding Claim 7 Price as discloses a tong safety handle apparatus (Fig. 4) comprising:
 a cylindrical grip member (Combination of at least the Rigid Handle Member 106 and Elastomeric grip cover 108, Fig. 4)  having a first end, a second end and a bore extending from said first end to said second end;
a first flange member (Price, Top Flange 104. Fig. 4), disposed at said first end of said grip member and defining a top surface, wherein said first flange member further comprises a recess formed in said top surface of said first flange member capable of receiving a human thumb (Price, 136. Fig. 4); and
a second flange member (Price, Bottom Flange 104. Fig. 4) disposed at said second end of said grip member and defining a bottom surface, wherein said top surface and bottom surface are oriented substantially parallel to each other. (Price Fig. 4)
Price does not explicitly establish the first flange to be configured to receive a human thumb. Ekins teaches a handle configured to receive a human thumb (Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Ekins Abstract)
In regards to the “substantially cylindrical grip member”, as best understood from the specification the term substantially cylindrical is being interpreted as explained in the specification ¶38; Fig. 5 – grip member 20 has substantially convex outer surfaces and a larger diameter near its longitudinal center or mid-point than at said first end 21 and second end 22.  Thus, Price does not explicitly disclose a “substantially cylindrical grip member”.  Sharpe discloses an ergonomic handle (22 Fig. 1A, Sharpe) which has a natural convex curvature for the handle in a grasping position (¶56, Sharpe).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical grip member of Price to be substantially cylindrical (i.e. change the shape), in view of the teachings of Sharpe, in order to provide an ergonomic handle which conforms more readily to the natural convex curvature of the hand in a grasping position. (¶56)
Regarding Claim 3 and 8 Price as modified by Ekins and Sharpe teaches the tong safety handle apparatus of claim 2 and 7, wherein said recess has a greater width at a first section (1st width, Annotated Fig. 6) of said recess and a smaller width at a second section (2nd width, Annotated Fig. 6) of said recess .

    PNG
    media_image2.png
    517
    591
    media_image2.png
    Greyscale

Regarding Claim 4 and 9 Price as modified by Ekins and Sharpe teaches the tong safety handle apparatus of claim 2 and 7, wherein said recess is configured to receive a human thumb so that no portion of said human thumb extends beyond said top surface of said first flange member (See Fig. 1. from Ekins, where the thumb does not extend beyond the top surface) 
Regarding Claim 5 and 10, as best understood, Price as modified by Ekins and Sharpe teaches the tong safety handle apparatus of claim 2 and 7, wherein said recess further comprises a first section configured to receive a thenar eminence of a human thumb, and a second section configured to receive a distal phalange of said human thumb. (Price as modified by Ekins is configured to receive a thumb, then it would be capable to receive a thenar eminence and a distal phalange which both are part of said human thumb; refer to the rejection under 35 USC 112b.)
Regarding Claim 6 and 11 Price as modified by Ekins and Sharpe teaches the tong safety handle apparatus of claim 2 and 7, wherein said grip member is made of an elastomeric compound material (Combination of at least the Rigid Handle Member 106 and Elastomeric grip cover 108, Fig. 4; Col 6 line 49-53), wherein the first flange member (Top Flange 104, Fig. 4) and wherein the second flange Bottom Flange 104, Fig. 4) are constructed of plastic.(Price Col 5, Line 23-29 - “Bumper flanges 104 are preferably manufactured of polyurethane”). 
Price is silent to the grip member being constructed of plastic. 
Ekins further teaches the grip member composed of soft organic plastic materials (Ekins, Col 2, line 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Price to incorporate the teachings of Ekins by having said grip member constructed of plastic (Ekins, Col 2, line 2-4). Doing so would result in an efficient gripping action that requires minimal physical effort. (Ekins, Col 1, line 45-53)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over H. Paul Price (6,327,940 Bl, hereinafter “Price”) in view of Sharpe (US 2008/0276430 A1, hereinafter “Sharpe”) and in further view of David L. Ekins (US 4,895,044; hereinafter “Ekins”).
Regarding Claim 12 Price discloses method for utilizing a tong on a drilling rig (Price, Col 1, line 10-15; Col 4, line 55-58)  comprising: 
installing a tong safety handle apparatus on a handle of a tong (Price Col 1 line 10-19 “ invention related to a safety handle mounted (installed) to the periphery of a manual pipe tong), wherein said tong safety handle apparatus comprises: 
a cylindrical grip member (Combination of at least the Rigid Handle Member 106 and Elastomeric grip cover 108, Fig. 4) 
a first flange member disposed at said first end of said grip member and defining a top surface, wherein said first flange member further comprises a recess formed in said top surface of said first flange member; (Top Flange 104, Fig. 4, Fig.6)
a second flange member disposed at said second end of said grip member and defining a bottom surface;(Bottom Flange 104, Fig. 4, Fig. 6)  and 
gripping said tong safety handle apparatus with a hand (Common use in the art explained by Price - Col 2, Line 13-18) , wherein a thumb of said hand is capable to be received within said recess. (Price, ergonomic recess 136 Fig. 6) 
The ergonomic recess from Price is capable of receiving a human thumb however, it does not explicitly establish to receive a human thumb within said recess. Ekins teaches a handle configured to receive a human thumb (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Price to incorporate the teachings of Ekins by having the flange with a recess to receive a human thumb so that the thumb could be laid against the flange in a comfortable position to be stabilized and located there. (Ekins Abstract) Doing so would provide an efficient gripping action that requires only minimal physical effort. (Ekins Abstract)
As best understood from the specification the term substantially cylindrical is being interpreted as explained in the specification ¶38; Fig. 5 – grip member 20 has substantially convex outer surfaces and a larger diameter near its longitudinal center or mid-point than at said first end 21 and second end 22.  	Sharpe discloses an ergonomic handle (22 Fig. 1A, Sharpe) which has a natural convex curvature ¶56, Sharpe).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical grip member of Price to be substantially cylindrical (i.e. change the shape), in view of the teachings of Sharpe, in order to provide an ergonomic handle which conforms more readily to the natural convex curvature of the hand in a grasping position. (¶56)
Regarding Claim 13 Price as modified by Ekins and Sharpe teaches the tong safety handle apparatus of claim 12, wherein said recess has a greater width at a first section of said recess and a smaller width at a second section of said recess. (See Annotated Fig. 6, wherein the arrows demonstrate the different widths of the recess).
Regarding Claim 14 Price as modified by Ekins and Sharpe teaches the tong safety handle apparatus of claim 12, wherein said recess is configured to receive a human thumb so that no portion of said human thumb extends beyond said top surface of said first flange member. (See Fig. 1. from Ekins, where the thumb does not extend beyond the top surface) 
Regarding Claim 15  as best understood, 
Regarding Claim 16 Price as modified by Ekins and Sharpe teaches the tong safety handle apparatus of claim 12, wherein said grip member is made of an elastomeric compound material (Combination of at least the Rigid Handle Member 106 and Elastomeric grip cover 108, Fig. 4; Col 6 line 49-53), wherein the first flange member (Top Flange 104, Fig. 4) and wherein the second flange member (Bottom Flange 104, Fig. 4) are constructed of plastic.(Price Col 5, Line 23-29 - “Bumper flanges 104 are preferably manufactured of polyurethane”). 
Price is silent to the grip member being constructed of plastic. 
Ekins further teaches the grip member composed of soft organic plastic materials (Ekins, Col 2, line 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Price to incorporate the teachings of Ekins by having said grip member constructed of plastic (Ekins, Col 2, line 2-4). Doing so would result in an efficient gripping action that requires minimal physical effort. (Ekins, Col 1, line 45-53)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
George et al. US 2003/0013393 Al – Discloses a hand guard for drilling rig hand tongs includes a resilient body having a first end and a second end and a gripping bar (32) with convex form.
Lawrence E. Foley US 6,119,558 – Discloses Manual pipe tong comprising secondary latch. The pipe tong comprises a handle and a plurality of linked jaw segments pivotally attached to the handle.
Holtby et al - US 10,458,205 B2 – Discloses A removable hand guard is provided for installation on drilling rig hand tongs with a hande 12 includes a protruding rounded top boundary 16 and a protruding rounded 30 bottom boundary.
Price et al. US 6,571,667 B2 – Discloses a manual tong used in oilfield drilling operations with a multi piece safety handle (106). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723